              Case 3:20-cv-05001-RSM Document 18 Filed 10/27/20 Page 1 of 2




 1                                         CHIEF U.S. DISTRICT JUDGE RICARDO S. MARTINEZ

 2

 3

 4

 5

 6
                                  UNITED STATES DISTRICT COURT
 7                               WESTERN DISTRICT OF WASHINGTON
                                           AT TACOMA
 8
     ROY PEDEN,                                           )
 9
                                                          ) CIVIL NO. 3:20-cv-05001-RSM
10                  Plaintiff,                            )
                                                          )
11                  vs.                                   )
                                                          ) ORDER
12   COMMISSIONER OF SOCIAL SECURITY,                     )
                                                          )
13                  Defendant                             )
                                                          )
14

15
            This matter comes before the Court on the parties’ stipulated motion for attorney’s fees
16
     pursuant to the Equal Access to Justice Act, 28 U.S.C. § 2412
17
            The motion is timely as Plaintiff had a 60-day appeal period, plus the 30-day period in
18
     §2412(d)(1)(B), from the entry of final judgment on August 3, 2020, to file a timely EAJA
19
     application. Akopyan v. Barnhart, 296 F.3d 852 (9th Cir. 2002); Melkonyan v. Sullivan, 501 U.S.
20
     89, 94-96 (1991); FED. R. App. P. 4(a). Furthermore, upon review of the stipulation and the
21
     record, the Court determines that Plaintiff is the prevailing party, the government’s position was
22
     not substantially justified, and that the itemization of attorney time spent is reasonable. In short,
23
     the requirements of § 2412(d)(1)(B) are met.
24

25

                                                                       David Oliver & Associates
                                                                       2608 South 47th Street, Suite C
      ORDER FOR EAJA FEES - 1                                          Tacoma, WA 98409
                                                                       (253) 472-4357
                                                                       david@sslawyer.org
              Case 3:20-cv-05001-RSM Document 18 Filed 10/27/20 Page 2 of 2




 1          For the reasons set forth in the parties’ stipulated motion for attorney fees under the Equal

 2   Access to Justice Act (EAJA), 28 U.S.C. § 2412, et seq., and good cause shown, IT IS HEREBY

 3   ORDERED AS FOLLOWS: Plaintiff is hereby awarded $6,511.68 in attorney fees, subject to any

 4   offset allowed under the Treasury Offset Program. See. Astrue v. Ratiff, 560 U.S. 586, 589 – 590

 5   (2010). Payment of EAJA fees shall be sent to Plaintiff’s attorney: David Oliver & Associates,

 6   2608 South 48th Street, Suite C, Tacoma, WA 98409. Pursuant to Ratiff, award shall be payable to

 7   Plaintiff’s attorneys, David Oliver & Associates, if the Commissioner confirms that Plaintiff owes

 8   no debt to the Government through the Federal Treasury Offset program.

 9          For the foregoing reasons, Plaintiff’s stipulated motion for attorney fees is GRANTED;

10          DATED this 27th day of October, 2020.

11

12

13                                                A
                                                  RICARDO S. MARTINEZ
14                                                CHIEF UNITED STATES DISTRICT JUDGE
15

16

17
     Presented by:
18

19   S/David P. OLIVER
20   David P. Oliver,
     Attorney for Plaintiff
21

22

23

24

25

                                                                     David Oliver & Associates
                                                                     2608 South 47th Street, Suite C
      ORDER FOR EAJA FEES - 2                                        Tacoma, WA 98409
                                                                     (253) 472-4357
                                                                     david@sslawyer.org
